Tore, C. J:—
The Trustees of the Poor are not private parties ; they are public officers, and we do not see why they should be precluded from payment for their attendance upon this Court. Under the general law, they can only get one dollar , per day for their attendance at the Almshouse, and they come here at their own expense in the performance of a- public duty, and we do not think that the rule applying to private parties applies to them.
The President of the corporation is a public officer also. This is not a private cotporatioh but a public corporation, where they are performing a public duty, and whether the person is the President or the Secretary, or whether he is only one of the Trustees, it matters not. They cannot reimburse themselves in any way.
They have no private interest in this action.
In regard to costs, the order is to stay any further proceedings under this suit, being the same cause of action and between the same parties, until the costs are paid in the former suit.